Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5603853 A to Mombo-Caristan (“Mombo-Caristan”).
Mombo-Caristan discloses:
Regrading claim 1: 
a first plate (e.g., a first or top sheet 30) (e.g., Fig. 7-8C and col 13-14); and 
a second plate (e.g., a second or bottom sheet 32) abutting against and welded to the first plate it’s in at least one butt portion (e.g., Fig. 7-8C and col 13-14), 
wherein in the butt portion, a length from a first end to a second end of a welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is longer than a length 
the at least one butt portion includes a first butt portion, a second butt portion, and a curved portion in which the first plate and the second plate abut against and are welded to each other (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); 
a first welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is present in the first butt portion (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), 
a second welding boundary line (e.g., lines in 5A-5E, 7, 10, 12 and 18) between the first plate and the second plate is present in the second butt portion (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), 
the curved portion is interposed between the first butt portion and the second butt portion and connects the first butt portion and the second butt portion to each other (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); 
a length from a first end to a second end of the first welding boundary line is longer than a length of a straight line connecting the first end and the second end of the first welding boundary line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17), and 
the second welding boundary line is a shortest line connecting a first end and a second end of the second welding boundary line to each other along a surface of the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17);
Regrading claim 2: a thickness of the first plate and a thickness of the second plate are different from each other (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17);


Regrading claim 4: 
the second butt portion includes a bent portion (e.g., bent portions in Fig. 10, 12 and 18) having a bending line (e.g., lines in Fig. 10, 12 and 18) perpendicular to the second welding boundary line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and 
the first welding boundary line and the curved portion are on the same side with respect to the bending line (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and
Regrading claim 5: 
the first end of the first welding boundary line is connected to the curved portion and the second end of the first welding boundary line is present at a border of the first plate and the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17); and 
the first end of the second welding boundary line is connected to the curved portion and the second end of the second welding boundary line is present at a border of the first plate and the second plate (e.g., Fig. 5A-8C, 10, 12 and 18 and col 13-14 and 16-17).
Response to Amendment
The amendment of 12/28/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the prior interview.  The remarks then address the previous rejection under 35 U.S.C. 112 and note the related amendment resolving the rejection.  The remarks then address the previous prior art rejections.  Applicant’s arguments with respect to claim(s) 1, 2, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 22, 2021